Case 1:18-mj-01285-DLP Document 1 Filed 12/19/18 Page 1 of 1 Page|D #: 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

IN RE: SEARCH WARRANT ) CAUSE NO. l;lS-mj-IZSS
)
)
APPEARANCE
Comes now, Josh J. Minkler, United States Attorney for the Southern District of Indiana,
by Lawrence D. Hilton, Assistant United States Attorney for the Southern District of Indiana,

and enters his appearance as counsel for the United States of America.

Respectfully submitted,

JOSH J. MINKLER
Unit d States Attorney

    

 

Lawrence D. Hilton
Assistant United States Attorney

